                                            Case 3:18-cv-07354-WHA Document 234 Filed 02/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       ALICIA HERNANDEZ, et al.,                         Case No. 18-cv-07354-WHA (LB)
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13               v.
                                                                                             Re: ECF Nos. 218 & 219
                                  14       WELLS FARGO BANK, N.A., et al.,
                                  15                      Defendants.

                                  16

                                  17         The parties submitted two discovery disputes, and the court held a hearing on February 13,

                                  18   2020 to address them.1 The court gave guidance that is reflected in the record of the hearing.2 At

                                  19   the hearing, Wells Fargo said the following: (1) for RFP 24, it produced all relevant, non-

                                  20   privileged communications and will produce (in part because the court directed it) any response

                                  21   from Senator Schatz; and (2) for RFPs 28 and 31 (regarding the VA loan modification), it has a

                                  22   document regarding this alleged error (allegedly similar to the denial of loan modifications in this

                                  23   case), and it will produce it (essentially, because the court’s order was that it must, and there is no

                                  24

                                  25
                                       1
                                  26     Joint Letter Briefs – ECF Nos. 218 & 219; Minute Entry – ECF No. 224. Citations refer to material
                                       in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the
                                  27   top of documents.
                                       2
                                           Audio File – ECF No. 225.
                                  28

                                       ORDER – No. 18-cv-07354-WHA (LB)
                                            Case 3:18-cv-07354-WHA Document 234 Filed 02/21/20 Page 2 of 2




                                   1   burden).3 Another issue is the plaintiff’s request for the Apex deposition.4 The court denied the

                                   2   request on the ground that other lower-level employees likely had better information (but did so

                                   3   without prejudice to the plaintiff’s submitting documents (referenced at the hearing) establishing

                                   4   that she has the knowledge that justifies an Apex deposition).5 For the reasons discussed on the

                                   5   record, the utility of the Apex deposition is not apparent, and the court is unlikely to order it.6

                                   6         If the parties raise any disputes regarding this order or the February 13 hearing, they must

                                   7   include a transcript of the audio file. The court is fine with a rough transcript that the parties

                                   8   generate.

                                   9

                                  10         IT IS SO ORDERED.

                                  11         Dated: February 21, 2020

                                  12                                                      ______________________________________
Northern District of California
 United States District Court




                                                                                          LAUREL BEELER
                                  13                                                      United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       3
                                  26       Id.
                                       4
                                           Joint Letter Brief – ECF No. 219 at 1–5.
                                  27   5
                                           Audio File – ECF No. 225.
                                  28   6
                                           Id.

                                       ORDER – No. 18-cv-07354-WHA (LB)                    2
